Citation Nr: 1007485	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hemorrhoids, effective 
November 4, 2005.


FINDING OF FACT

Since November 4, 2005, the effective date of service 
connection, the Veteran's hemorrhoids have been manifested by 
subjective complaints of pain, bleeding several times per 
month, and itching.  The objective clinical evidence 
demonstrates that they are mild to moderate in severity, with 
no evidence of large or thrombotic hemorrhoids with excessive 
redundant tissue.  


CONCLUSION OF LAW

Since November 4, 2005, the effective date of service 
connection, the criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2009).  Under 
DC 7336, a 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is assigned when there is evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.  A 30 percent rating is assigned 
when there is persistent bleeding with secondary anemia, or 
with fissures.  

The Veteran's hemorrhoid disability has been rated as 
noncompensable.  He asserts that a compensable rating is 
warranted.

VA treatment records dated from November 2004 to May 2007 do 
not evidence complaints or treatment for hemorrhoids. 

On May 2007 VA examination, the Veteran denied any frank 
bleeding related to his internal hemorrhoids, but did 
experience bloody stools monthly.  He had experienced flare-
ups two or three times in the previous six months, each 
lasting one or two days.  He denied rectal pain, 
constipation, or diarrhea.  He was able to perform chores 
around the home and the hemorrhoids did not affect his 
employment.  Physical examination revealed no obvious signs 
of colostomy, fecal leakage, bleeding, thrombosis, or 
fissures.  There was normal rectal tone.  There were not 
external hemorrhoids.  There was one small internal 
hemorrhoid palpated at four o'clock.  

VA treatment records dated from May 2007 to July 2008 do not 
evidence complaints or treatment for hemorrhoids. 

On April 2009 VA examination, the Veteran reported blood on 
the toilet tissue three out of five times that he had a bowel 
movement.  He had monthly flare-ups, each lasting one to two 
days.  He denied any rectal pain, but did experience rectal 
pressure.  He denied any bouts of constipation, diarrhea, 
loss of sphincter control, fecal leakage, or involuntary 
bowel movements.  Physical examination revealed no signs of 
colostomy.  There was no evidence of fecal leakage, bleeding, 
thrombosis, or fissures.  There was normal rectal tone.  
There were no external hemorrhoids.  There was one small 
internal hemorrhoids palpated at four o'clock.  

The Board is sympathetic to the Veteran's contentions that 
his hemorrhoid condition continues to cause him painful and 
bloody stools.  However, VA examinations conducted on May 
2007 and April 2009 do not demonstrate that he has been 
treated for large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, as is necessary 
for a compensable rating.  Instead, the evidence demonstrates 
that the Veteran's internal hemorrhoids are mild to moderate 
in degree, with monthly flare-ups that include painful stools 
and bleeding.  The bleeding has not been described as 
continuous, nor has continuous bleeding been found on VA 
examination.  Additionally, there is no evidence of 
thrombosis or excessive tissue.  Accordingly, he is not 
entitled to an increased rating for his hemorrhoid 
disability.  38 C.F.R. § 4.114, DC 7336.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's hemorrhoids, 
but findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the 
service-connected hemorrhoids have required frequent periods 
of hospitalization or have produced marked interference with 
the Veteran's employment beyond the intent of the rating 
schedule.  The Board thus finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
hemorrhoid disability does not warrant a compensable rating 
since November 4, 2005, when service connection became 
effective.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims for an increased initial ratings arise 
from his disagreement with the initial rating assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and afforded him two 
VA examinations with respect to this claim.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


ORDER

An initial compensable rating for hemorrhoids is denied. 


___________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


